Submitted October 25, 1943.
This appellant club's liquor license was revoked by the Liquor Control Board after a hearing at which violations of the Pennsylvania Liquor Control Act of November 29, 1933, P.L. (Special Session) 15, and its amendments, were proved to have been committed by those in charge of the sale of liquors. On appeal to the Court of Quarter Sessions of Philadelphia County, *Page 474 
the action of the board was sustained. At the hearing before that court counsel for appellant admitted that liquor had been sold to non-members, to minors, and to intoxicated persons, and that sales had been made at times and during hours not permitted by law. His contention was that the license should not be revoked on a first citation for violations of the act. That point was likewise presented to this court. There is no merit in it.
Section 410 (47 P. S. § 744-410) provides: "Upon such hearing, if satisfied that any such violation has occurred, or for other sufficient cause, the board shall immediately suspend or revoke the license."
In Pacewicz Liquor License Case, 152 Pa. Super. 123,31 A.2d 361, the same contention was advanced by a restaurant liquor licensee and was denied by us. It is time that holders of liquor licenses understand that they violate the law at the peril of losing their licenses.
Whatever this club may have been in the past, as conducted just prior to the revocation of its license it was only a drinking place. Liquor was sold in open violation of the law, and almost anyone could be a "member" for a day or two, on payment of an insignificant sum, or even on credit. That is not the kind of a `club' contemplated by the Liquor Control Act.
The appeal is dismissed and the order revoking the license is affirmed. *Page 475